Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on February 8, 2021 as a reply to the non-final office action mailed on November 9, 2020.
Claims 3-4 and 13-14 have been cancelled;
Claims 1-2, 5-12 and 15-20 are pending;
Claims 1-2, 5-12 and 15-20 are rejected.
Response to Arguments
The claim amendments and Applicant’s arguments filed on February 8, 2021 have been carefully considered but fail to place the application in condition for allowance due to the issues as set forth below. 
	Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The rejection of claims 1, 5, 11 and 15 under 35 U.S.C. (b) is maintained as the claim amendments did not clarify the meaning of “a value P corresponding to a position of the obtained transmission message in the current session.” 
The rejection of claims 1, 5, 11 and 15 under 35 U.S.C. (a) is also maintained as the claim amendments did not resolve the enablement issue of the claim element “determining a value P corresponding to a position of the obtained message in the current session …”  Although the claim has been amended to recited that the “determining …” is at least based on analysis of 
On page 10 of the “Remarks” filed on February 8, 2021, Applicant argued that the pertinent prior art Oron and Sargor both fail disclose the progressive detection based on different values of P in the present application.  Applicant’s argument provide evidence that “determining a value P” is an essential element of the present invention.  Absent sufficient disclosure of this essential element, the claimed invention is not enabling.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, 11 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “determining a value P corresponding to a position of the obtained transmission message in the current session, at least based on analysis of traffic characteristics of the transmission message wherein P is a positive integer.” It is unclear what “a position of the obtained transmission message in the current session” means, as neither the specification nor the claim clearly points out whether said position refers to a byte position of a particular header field in the transmission message, or an offset, or anything else. Neither does the application clearly disclose how the position is defined relative to the current session. Through 
Furthermore, the newly added claim element “traffic characteristics” is also indefinite as it is unclear what properties “traffic characteristics” refers to, and the specification does not provide any disclosure of the meaning of this term other than a literal mention of it.
Claim 11 has the same issue as claim 1.
Claim 5 recites
“wherein a range of values corresponding to a position of a transmission message of the suspected Skype session detecting level in the current session is 0-P1, a range of values corresponding to a position of a transmission message of the text transmission detecting level in the current session is P1-P2, a range of values corresponding to a position of a transmission message of the file transmission detecting level in the current session is P3-P4, and a range of values corresponding to a position of a transmission message of the voice and video transmission detecting level in the current session is P5-P6, wherein 0<Pl< P2, P2<P3<P4 and P2<P5<P6.”
	It is again unclear what the position values P1, P2, P3, P4, P5 and P6 is and how they are determined.
	Claim 15 has the same issue as claim 5.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “determining a value P corresponding to a position of the obtained transmission message in the current session at least based on analysis of traffic characteristics of the transmission message, wherein P is a positive integer”.  However, the application did not adequately disclose how the determination of P is made that would enable one skilled in the art to make and/or use the invention.
Although the claim has been amended to recited that the “determining …” is at least based on analysis of traffic characteristics of the transmission message”, the added element  “analysis of traffic characteristics of the transmission message” broadly recite “analysis of traffic characteristics” without specific and sufficient details that would enable one of ordinary skill in the art to make and/or use the invention, because “analysis of traffic characteristics” encompasses an open-ended set of traffic analysis techniques.
On page 10 of the “Remarks” filed on February 8, 2021, Applicant argued that the pertinent prior art Oron and Sargor both fail disclose the progressive detection based on different values of P in the present application.  Applicant’s argument provide evidence that “determining a value P” is an essential element of the present invention.  Absent sufficient disclosure of this essential element, the claimed invention is not enabling.
Claim 11 has the same issue as claim 1.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The cited prior art reference Oron (US 2010/0080133) disclosed a method that categorizes passing packets using packet traffic characteristics such as packet length or inter-arrival period and grouping together those packets having similar traffic characteristics, and analyzing the grouped packets for session characteristics, thereby to identify and mark a session type.  
The cited prior art reference Sargor et al. (US 2012/0327773) a method and apparatus for detecting peer traffic based on a heuristic model and deep packet inspection is described.  A suspect set of peer packets is detected using a heuristic model.  From the suspect set of peer packet, a set of verified peer packets is detected using deep packet inspection.  The set of verified peer packets is processed according to the peer processing policy, while the non-verified peer packets is processed according a non-peer policy. 
Tremblay et al. disclosed a method and a system for identifying an application type from encrypted traffic transported over an IP network.  The method and system extract at least a portion of IP flow parameters from the encrypted traffic using at least one of specific target encryption types to train a learning-based classification engine, then use the classification engine to infer application type of other encrypted traffic using extracted IP flow parameters.
Bonfiglio et al. disclosed a method that uses deep packet inspection combined with a set of packet traffic classifiers to analyze headers and patterns in the payload of Skype traffic so as to identify voice/video/chat/data applications within a Skype session.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        3/8/2021